Title: Antoine Marie Cerisier to John Adams, 3 March 1784
From: Cerisier, Antoine Marie
To: Adams, John


        
          Monsieur
          Amsterdam ce 3 Mars 1784
        
        Vous apprendrez de Mr Rosart imprimeur des Remarques de Mr de Mably à quel point cet ouvrage est avancé. Il desirerait ardemment de faire entrer son Edition en France. Mr de Mably qui s’est reservé plusieurs exemplaires a trouvé moyen de se les procurer par le canal de Mr Grand à l’addresse de Mr Franklin. Le libraire ne

voudrait pas que ces exemplaires arrivassent à Paris avant son edition. Il aurait raison de craindre une contre-façon. En conséquence il doit s’adresser à vous & réclamer votre secours. Si vous pouvez l’assister de vos conseils & de votre crédit dans cette occurrence, vous obligerez celui qui est avec le plus profond respect / De Votre Excellence / Le très humble / & très obéissant / serviteur
        
          A. M. Cerisier
        
       
        TRANSLATION
        
          Sir
          Amsterdam, 3 March 1784
        
        You will learn from Mr. Rosart, the printer of the Remarques de Mr de Mably, how far this work has advanced. He ardently desires that his edition should enter France. Mr. Mably, who reserved several copies for himself, found a way to procure them through Mr. Grand at Mr. Franklin’s address. The publisher does not want these copies to reach Paris before his edition. He has reason to fear a pirated version. As a consequence he must write to you and request your assistance. If you could help him with your advice and your influence in this matter, you will place in your debt he who remains, with the deepest respect, your excellency’s very humble and very obedient servant
        
          A. M. Cerisier
        
      